Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  November 15, 2013                                                                  Robert P. Young, Jr.,
                                                                                                Chief Justice

                                                                                      Michael F. Cavanagh
                                                                                      Stephen J. Markman
  146184 & (56)                                                                           Mary Beth Kelly
                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
                                                                                         David F. Viviano,
  CITY OF GIBRALTAR, CITY OF                                                                         Justices
  WOODHAVEN, and CHARTER TOWNSHIP
  OF BROWNSTOWN,
             Plaintiffs-Appellees,
  v                                                        SC: 146184
                                                           COA: 304247
                                                           Wayne CC: 10-014908-AW
  CITY OF FLAT ROCK,
            Defendant-Appellant,
  and
  SOUTH HURON VALLEY UTILITY
  AUTHORITY,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion to supplement the record is GRANTED. The
  application for leave to appeal the October 9, 2012 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

         VIVIANO, J. (dissenting).

          I respectfully dissent from the Court’s decision to deny the application for leave to
  appeal. I believe the issue presented in this case—whether, in these circumstances, a
  state court may issue the extraordinary remedy of a writ of mandamus to compel a
  member of an administrative body to vote in a particular manner—is of great importance
  to this state and warrants the Court’s full attention. Of particular concern is the Court of
  Appeals holding that the city of Flat Rock, a constituent member of the South Huron
  Valley Utility Authority (SHVUA), had a clear legal duty to vote in favor of certain
  construction contracts and bond sales because the SHVUA had entered into an agreement
  with the Michigan Department of Environmental Quality to approve those contracts by a
  future date certain. However, that agreement expressly provided that approval would be
                                                                                                               2



achieved “consistent with the provisions of Article IX of the SHVUA Articles of
Incorporation,” which require unanimous approval of such proposals. I agree with the
Court of Appeals dissent that reading the unanimity requirement as imposing a duty on
minority members to vote in a certain manner effectively nullifies the unanimity
provision of the articles of incorporation. 1 I believe the Court of Appeals decision raises
important separation of powers issues, and I would grant leave to appeal to examine the
propriety of the Court of Appeals judgment.




1
 City of Gibraltar v City of Flat Rock, unpublished opinion per curiam of the Court of
Appeals, issued October 9, 2012 (Docket No. 304247), p 11 (BOONSTRA, J., dissenting).




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 15, 2013
       s1112
                                                                             Clerk